Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-14, 17-23, 43, 54, 59-66 and 103 are presented for examination.
Applicants’ amendment, information disclosure statement and response filed December 10, 2020 have been received and entered.
Accordingly, the rejection made under 35 USC 102(a)(1) as being anticipated by Choueiri et al., New England Journal of Medicine, Vol. 373, No. 9, pages 1814-1823 (2015) of PTO-1449 as set forth in the previous Office action dated June 10, 2020 at pages 2-3 as applied to claims 1, 4, 5, 12, 14, and 23 is hereby WITHDRAWN due to applicants’ remarks regarding the prior art the disclosure of Choueiri et al. was a disclosure made by joint inventors Hessel, Scheffold, and Schwab of the present application one year or less before the effective filing date of instant application.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over Choueiri et al., New England Journal of Medicine, Vol. 373, No. 9, pages 1814-1823 (2015) of PTO-1449 in view of WO 2010/083414 A1, hereby known as St. Clair Brown et al. as set forth in the previous Office action dated June 10, 2020 at pages 3-4 as applied to claims 1-3, 6-11, 13 and 17-22 is hereby WITHDRAWN due to applicants’ remarks and the unexpected results in treating advanced renal cell carcinoma with bone metastases in human patients who have received prior anti-angiogenic therapy with Compound I provided in the applicants’ instant specification
Claims 43, 54 and 59-66 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Allowable Subject Matter
Claims 1-7, 9-14, 17-23 and 103 are allowable.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Non-elected claims 43, 54 and 59-66 remain active in the present application.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629